Title: From Thomas Jefferson to James Mease, 23 September 1808
From: Jefferson, Thomas
To: Mease, James


                  
                     Sir 
                     
                     Monticello Sep. 23. 08.
                  
                  Your favor of the 15th. did not come to my hand till yesterday. I fear therefore that the vessel will have sailed before this reaches you. should it however get to you before her departure, you are perfectly free to send by her the volumes of Agricultural memoirs for France & England which you desire. the production of this letter to the Collector & Captain will be sufficient evidence of the permission to them. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               